Case 3:21-cr-00053-BJD-PDB Document1 Filed 05/24/21 Page 1 of 3 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

Vv.

CASE NO. 3:21-cr- 53- TWc- PPB

21 U.S.C. § 846
MICHAEL HERNANDEZ

7
ts

INFORMATION

The Acting United States Attorney charges:

1 ag tee

COUNT ONE - rm

HL

From in or about March 2020 through April 2020, in the Middle: .

04

District of Florida, and elsewhere, the defendant,

MICHAEL HERNANDEZ,
did knowingly and willingly conspire with other persons, both known and
unknown, to distribute a controlled substance. The violation involved 50
grams or more of pure/actual methamphetamine, a Schedule II controlled

substance.

It was part of the conspiracy that the conspirators would perform acts

and make statements to hide and conceal and cause to be hidden and

concealed the purpose of the conspiracy and the acts committed in furtherance

thereof.

All in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).
Case 3:21-cr-00053-BJD-PDB Document1 Filed 05/24/21 Page 2 of 3 PagelD 2

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 21
USS.C. § 853.

2. Upon conviction of a violation of 21 U.S.C. § 846, the defendant
shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1) and (2),
any property constituting, or derived from, any proceeds the defendant,
MICHAEL HERNANDEZ, obtained, directly or indirectly, as a result of
such violation, and any property used, or intended to be used, in any manner
or part, to commit, or to facilitate the commission of, such violation.

3. If any of the property described above, as a result of any acts or

omissions of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot
be divided without difficulty,

 
Case 3:21-cr-00053-BJD-PDB Document1 Filed 05/24/21 Page 3 of 3 PagelD 3

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

KARIN HOPPMANN
Acting United States Attorney

By: Onl Ha heir)
Julie Hackenberry
Assistant United States Attorney

byt LES

Frank M. Talbot
Assistant United States Attorney
Chief, Jacksonville Division

 

 
